Name: Commission Regulation (EEC) No 1381/83 of 31 May 1983 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 6 . 83 Official Journal of the European Communities No L 141 /35 COMMISSION REGULATION (EEC) No 1381 /83 of 31 May 1983 fixing the rate of the additional aid for dried fodder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1 220/83 (2), and in particular Article 5 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas, under Article 5 ( 1 ) of Regulation (EEC) No 1117/78 , when the guide price is higher than the average world market price a supplementary aid is given for dried fodder as described under Article 1 (b) and (c) of that Regulation obtained from fodder plants harvested in the Community ; whereas this aid is equal to a percentage of the difference between these two prices ; Whereas this percentage and the guide price were fixed by Council Regulation (EEC) No 1221 /83 of 17 May 1983 fixing the flat-rate production aid and the guide price for dried fodder for the 1983/84 marketing year (3) ; Whereas the average world market price is determined for a bulk pelleted product delivered to Rotterdam of the standard quality for which the guide price has been fixed ; Whereas, under Council Regulation (EEC) No 1417/78 of 19 June 1978 on the aid system for dried fodder (4), as last amended by Regulation (EEC) No 2026/82 (*), the average world market price for the products described in the first indent of Article 1 (b) of Regula ­ tion (EEC) No 1117/78 is to be determined on the basis of the most favourable actual purchase possibili ­ ties excepting those which cannot be considered representative of the real market trend ; whereas offers and quotations recorded during the first 25 days of the month in question for quantities that can be delivered during the following calendar month are to be used ; whereas the average world market price thus deter ­ mined is used to fix the supplementary aid rate appli ­ cable on the following month ; Whereas the necessary adjustments must be made in the case of offers and quotations not of the type referred to above ; Whereas when no offer of or quotation for the products described in the first indent of Article 1 (b) of Regulation (EEC) No 1117/78 can be used to deter ­ mine the average world market price it is to be deter ­ mined from offers on the world market of and quota ­ tions on the exchanges important for international trade for the products described in the second indent of Article 1 (b) of Regulation (EEC) No 1117/78 ; Whereas, under Article 3 of Regulation (EEC) No 1417/78 , when no offer or quotation can be used to determine the average world market price it is deter ­ mined from the last average world market price deter ­ mined, this being adjusted on the basis of price developments for the same products of Community origin and world prices of competing products ; Whereas the adjustments referred to above were set out in Article 3 of Commission Regulation (EEC) No 1528/78 of 30 June 1978 laying down detailed rules for the application of the system of aid for dried fodder (6), as last amended by Regulation (EEC) No 26/81 0 ; Whereas, under Article 11 of Regulation (EEC) No 1417/78 , when forward prices differ from that applying in the month when the application is lodged, the supplementary aid rate is adjusted by a correcting amount calculated from the trend of forward prices ; Whereas the correcting amount is equal to the differ ­ ence between the average world market price and the average forward world market price multiplied by the percentage fixed in Article 3 of Regulation (EEC) No 1221 /83 ; whereas when for one of the months follow ­ ing that of the introduction of supplementary aid the average forward world market price cannot be deter ­ mined by applying the criteria specified in Article 1 of Regulation (EEC) No 1417/78 , the price determined for the previous month is used to calculate the differ ­ ence ; whereas, when for two or more consecutive months following that of the introduction of supple ­ mentary aid, the average forward world market prices cannot be determined by applying the criteria set out in Article 1 of Regulation (EEC) No 1417/78 , the prices previously determined for these months, adjusted on the basis of the difference between the average world market price and the last forward price determined for the month, are used to calculate the differences for the months in question ; Whereas, when the average world market price is determined in accordance with Articles 2 and 3 of Regulation (EEC) No 1417/78 , the correcting amount must be equal to the difference between the average(') OJ No L 142, 30 . 5 . 1978 , p. 1 . (2) OJ No L 132, 21 . 5 . 1983 , p. 29 . (J) OJ No L 132, 21 . 5 . 1983 , p. 30 . (4) OJ No L 171 , 28 . 6 . 1978 , p. 1 . O OJ No L 218 , 27 . 7 . 1982, p. 2 . ( «) OJ No L 179, 1 . 7 . 1978 , p . 10 . O OJ No L 2, 1 . 1 . 1981 , p . 19 . No L 141 /36 Official Journal of the European Communities 1 . 6 . 83 Whereas the rate of the additional aid must be fixed once per month so as to ensure application of the aid from the first day of the month following the date of its fixing ; Whereas, as the result of the applications of all these provisions to the offers and quotations which the Commission has recorded, the rate of the additional aid for dried fodder must be fixed as indicated in the table annexed to this Regulation , world market price and the average forward world market price determined by applying the criteria specified in Articles 1 and 2 of the said Regulation and valid for delivery during a month other than that of the introduction of the supplementary aid, multi ­ plied by the percentage fixed in Article 3 of Regula ­ tion (EEC) No 859/81 for the product concerned ; whereas, when for one or more months thfe average forward world market price cannot be determined by applying the criteria specified in Articles 1 and 2 of Regulation (EEC) No 1417/78 , the correcting amount is to be fixed for the month(s) in question to give a nil rate for the supplementary aid ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; HAS ADOPTED THIS REGULATION : Article 1 The rate of the aid referred to in Article 5 (3) of Regu ­ lation (EEC) No 1117/78 is fixed in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 June 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 May 1983 . For the Commission Poul DALSAGER Member of the Commission 1 . 6 . 83 Official Journal of the European Communities No L 141 /37 ANNEX to the Commission Regulation of 31 May 1983 fixing the rate of the additional aid for dried fodder Additional aid applicable from 1 June 1983 to dried fodder (ECU/ tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 25,824 12,912 Additional aid in case of advance fixing for the month of : (ECU/ tonne) July 1983 25,824 12,912 August 1983 25,824 12,912 September 1983 25,824 12,912 October 1983 25,824 12,912 November 1983 25,824 12,912 December 1983 25,824 12,912 January 1984 25,630 12,815 February 1984 25,630 12,815 March 1984 25,630 12,815